11 Ill. App.2d 368 (1956)
137 N.E.2d 503
Charles Boeker, Conservator of Estate of Jerome Boeker, an Incompetent and Distracted Person, Plaintiff-Appellee,
v.
Marilyn Grigg, Formerly Marilyn Welker, Defendant-Appellant.
Term No. 56-F-2.
Illinois Appellate Court  Fourth District.
May 5, 1956.
Rehearing denied October 25, 1956.
Released for publication October 26, 1956.
*369 Raemer & Horn, and Robert M. Washburn, for defendant-appellant.
Raymond O. Horn, of counsel.
Wham & Wham, and Maurice B. Johnston, for plaintiff-appellee.
James B. Wham, of counsel.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE BARDENS.
The judgment of the trial court is therefore affirmed.
Not to be published in full.